Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed November 23, 1976. The appeal brings up for review the denial of defendant’s application for youthful offender treatment. Sentence modified, as a matter of discretion in the interest of providing that defendant’s application for youthful offender treatment is granted. As so modified, sentence affirmed. The inter*575ests of justice are best served by the granting of the application for youthful offender treatment. Margett, Acting P. J., Damiani, Rabin and Shapiro, JJ., concur.